THIRD AMENDMENT TO THE

OPERATING AGREEMENT

OF

ILX-BRUNO L.L.C.

An Arizona limited liability company







This Third Amendment to the Operating Agreement of ILX-Bruno LLC, an Arizona
limited liability company (Third Amendment) is entered into effective as of the
25th day of July, 2006, by and among ILX Resorts Incorporated, an Arizona
corporation (“ILX”) as a Member and as the Manager and James Bruno Enterprises
LLC, an Arizona limited liability company as a Member (Bruno).




1.

Amendment.

Paragraph 3.2.1 ( 1 ) of the Restated First Amendment to the Operating Agreement
of ILX-Bruno LLC, an Arizona limited liability company (Restated First
Amendment) effective as of the 27th day of September 2005, and the Second
Amendment to the Operating Agreement of ILX-Bruno LLC effective as of the 24th
day of July is further amended in full as set forth below:




“Bruno shall contribute an additional Capital Contribution of $200,000 in good
funds by wire to the bank of the Company on or before 2:00 P.M. Mountain
Standard Time on Tuesday, July 25, 2006, for working capital purposes.  As of
the date such funds are received by the Company as aforesaid, the Percentage
Interests shall be ILX Resorts Incorporated 87.0% and James Bruno Enterprises
LLC 13.0%.”




2.

Full Force and Effect.  Except as modified by this Third Amendment, the
Operating Agreement and Restated First Amendment and Second Amendment and each
of their respective terms and conditions remain in full force and effect.




Members:

Manager:




JAMES BRUNO ENTERPRISES, LLC

ILX RESORTS INCORPORATED

An Arizona limited liability company

An Arizona corporation







By:

By:

James A. Bruno

Nancy J. Stone

Its:

Manager

Its:

President




By:

Shelly D. Bruno

Its:

Manager




ILX RESORTS INCORPORATED,

An Arizona corporation




By:

Nancy J. Stone

Its:

President



